DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 3 December 2021 have been considered but are not persuasive.
Applicant argues that the invention does not recite an abstract idea because it is directed to improve functioning of a database server by converting a received query to a form that avoids a requirement to process that query using two different processing engines.  Examiner respectfully disagrees.  Feuerstein, On Cursors, Context Switches, and Mistakes, specifically describes a process of mentally rewriting a query to avoid a requirement to process the query using two different processing engines.  Feuerstein, pp. 4-6, Section titled “Avoid Unnecessary Context Switches.”  Mental steps – looking at a piece of code, and then rewriting it to be more efficient based on a mental understanding of the underlying computer architecture – taken to improve the functioning of a computer are still mental steps.  These mental steps alone cannot be the basis of patentable subject matter.  See Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016).  Applicant points to additional elements, but offers no argument as to why they integrate this judicial exception into a practical application.
Applicant’s reliance on DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245 (Fed. Cir. 2014), is not persuasive.  Although the solution overcomes a problem specifically arising in the realm of computers, the solution is not necessarily rooted in computer technology.  As stated in the rejection, I can look at the non-SQL function in Fig 4A (412), and rewrite the query 410 as query 460, including the return string “n+1.”  C.f. Id. at 1258 (holding that the patent-eligible solution had no real-life analogue).  The solution is therefore rooted in mental steps.  These claimed mental steps solve the “technological problem of the See Genetic Techs., 818 F.3d at 1376.
Applicant’s reliance on Finjan, Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018), is not persuasive.  Replacing a portion of the non-SQL function with a select expression is a mental step.  As stated in the rejection, I can look at the non-SQL function in Fig 4A (412), and rewrite the query 410 as query 460, including the return string “n+1.”  This is the only thing that is purportedly enabled for a computer system to do that it could not do before.  C.f. Id. at 1305.  The prior art system could execute query 410.  The prior art system could execute query 460.  These mental steps alone cannot be the basis of patentable subject matter.  See Genetic Techs., 818 F.3d at 1376.
Applicant’s reliance on Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016), is not persuasive.  In Enfish, the claimed self-referential table had technological advantages over a prior art relational table.  Id. at 1337.  Here, the technological advantage is that a SQL query containing only SQL statements can be optimized and does not require context switches, while a SQL query that contains both SQL statements and non-SQL statements cannot be optimized and does require context switches.  Specification [0006].  However, Applicant does not claim to have invented a SQL query that only contains SQL statements.  C.f. Enfish, 822 F.3d at 1333.  Applicant does not claim to have improved how a SQL engine retrieves data.  C.f. Id. at 1339.  Rather, Applicant claims to have invented translating a SQL query containing non-SQL statements to a SQL query only containing SQL statements.  This act of translation is, however, a mental process, and mental steps alone cannot be the basis of patentable subject matter.  See Genetic Techs., 818 F.3d at 1376.
Applicant’s reliance on McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 (Fed. Cir. 2016), is not persuasive.  The McRO court recognized that humans, through a series of mental steps, could take a “phoneme sequence and time of said phoneme sequence” as input – “animators would See id. 1307-08, 1314.  Likewise in the context of the claimed invention, humans can, through a series of mental steps, take a “SQL query includes a non-SQL function that specifies operations on one or more values in the table, wherein a subset of the SQL query is processable using an SQL processing engine and the non-SQL function is processable using a non-SQL processing engine different from the SQL processing engine” and “replac[e] the non-SQL function in the SQL query with a replacement SQL function, wherein the replacement SQL function specifies invoking the SQL macro instead of the non-SQL function, the SQL macro including one or more SQL expressions that perform functionality of the non-SQL function at least by replacing a portion of the non-SQL function with a select expression, wherein the replacement SQL function corresponds to a return string from calling the SQL macro with an argument from the SQL query.”  What distinguishes the instant claims from those of McRO is the total absence of any claimed rules.  C.f. id. at 1314.
Applicant argues that the claims contain an “inventive concept.”  Examiner respectfully disagrees.  Applicant argues that as an ordered combination, the claims are directed to “convert[ing] a query that is to be processed by two different processing engines to a query that can be processed using only one of those processing engines.”  Remarks of 3 December 2021 at pp. 18-19.  This is itself a mental process.  See, e.g., Feuerstein, pp. 4-6, Section titled “Avoid Unnecessary Context Switches.”  Therefore this is not an inventive concept.
As stated by this Examiner in the interview of 8 July 2021, stated again by this Examiner in the interview of 5 August 2021, and stated for a third time in the office action of 3 September 2021, the disclosure as filed does indeed contain rules (Specification [0047]-[0058]) that, if claimed, would indeed be a particular solution that would indeed integrate the mental process of “convert[ing] a query that is to be processed by two different processing engines to a query that can be processed using only one of those processing engines” into a practical application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 9, and 17 recite receiving, from a database application, an SQL query to be processed at a database server, wherein the SQL query operates on a table in a database corresponding to the database server and the table has one or more rows and one or more columns; determining that the SQL query includes a non-SQL function that specifies operations on one or more values in the table, wherein a subset of the SQL query is processable using an SQL processing engine and the non-SQL function is processable using a non-SQL processing engine different from the SQL processing engine; implementing, by the database server, the non-SQL function as an SQL macro to convert the non-SQL function to a form that is processable by the SQL processing engine, by: replacing the non-SQL function in the SQL query with a replacement SQL function, wherein the replacement SQL function specifies invoking the SQL macro instead of the non-SQL function, the SQL macro including one or more SQL expressions that perform functionality of the non-SQL function at least by replacing a portion of the non-SQL function with a select expression, wherein the replacement SQL function corresponds to a return string from calling the SQL macro with an argument from the SQL query; and servicing the SQL query from the database application at the database server by processing the SQL function and the replacement SQL function using the table in the database corresponding to the database server.

The limitation “replacing the non-SQL function in the SQL query with a replacement SQL function, wherein the replacement SQL function specifies invoking the SQL macro instead of the non-SQL function, the SQL macro including one or more SQL expressions that perform functionality of the non-SQL function at least by replacing a portion of the non-SQL function with a select expression, wherein the replacement SQL function corresponds to a return string from calling the SQL macro with an argument from the SQL query,”  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “replacing” in the context of this claim encompasses a person, e.g., forming the judgment that “PlusOne (salary)” should be replaced by “((n+1) From (select emp.salary n from DUAL))”.

Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. 
The claims recite an additional element of “receiving, from a database application, an SQL query to be processed at a database server, wherein the SQL query operates on a table in a database corresponding to the database server and the table has one or more rows and one or more columns.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “implementing, by the database server, the non-SQL function as an SQL macro to convert the non-SQL function to a form that is processable by the SQL processing engine.”  “Implementing” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “servicing the SQL query from the database application at the database server by processing the SQL function and the replacement SQL function using the table in the database corresponding to the database server.”  “Servicing” is recited at a high level of generality (i.e., as a generic computer function of executing code) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.

The claims are not patent eligible.

Claims 2, 10, and 18 recite wherein the non-SQL function comprises a table expression, and the replacement SQL function comprises a FROM- WHERE statement.

Claims 3, 11, and 19 recite wherein the non-SQL function comprises a scalar expression, and the replacement SQL function comprises a select clause in the return string with an argument from invocation of the SQL macro.

Claim 4 recites wherein a SQL optimizer optimizes the SQL query having the replacement SQL function.
The claim recites an additional element of “wherein a SQL optimizer optimizes the SQL query having the replacement SQL function.”  This is insignificant extra-solution activity because it is tangentially related to the problem to be solved of avoiding a requirement to process that query using two different processing engines
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.

The claim is not patent eligible.

Claims 5, 13, and 21 recite wherein the portion of the non-SQL function comprises at least a scalar expression that operates on at least a first subset of the table in the database corresponding to the database server, or the portion of the non-SQL function comprises at least a table expression that operates on at least a second subset of the table in the database corresponding to the database server, and the replacement SQL function returns a string.
The limitation “the portion of the non-SQL function comprises at least a scalar expression that operates on at least a first subset of the table in the database corresponding to the database server, or the portion of the non-SQL function comprises at least a table expression that operates on at least a second subset of the table in the database corresponding to the database server, and the replacement SQL function returns a string,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, this limitation encompasses a person forming a particular judgment as to the form of the replacement expression.

Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

Claims 6, 15, and 23 recite wherein the SQL query having the replacement SQL function is optimized to remove a first reference to the return string and replace with a second reference from the SQL query.
The limitation “wherein the SQL query having the replacement SQL function is optimized to remove a first reference to the return string and replace with a second reference from the SQL query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, this limitation encompasses a person forming a particular judgment as to the form of the replacement expression.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

Claim 7 recites wherein the replacement SQL function comprises a reference to a dummy table.
The limitation “wherein the replacement SQL function comprises a reference to a dummy table,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, this limitation encompasses a person forming a particular judgment as to the form of the replacement expression.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

Claims 8, 14, and 22 recite determining that the non-SQL function is a type of function that can be converted to a form that is processable by the SQL processing engine; and wherein implementing the non-SQL function as an SQL macro to convert the non-SQL function to a form that is processable by the SQL processing engine is in response to determining that the non-SQL function is the type of function that can be converted to a form that is processable by the SQL processing engine, the non-SQL function corresponds to at least one of a PL/SQL function, a SQL/PSM function, a Java function or a C function.
The limitation “determining that the non-SQL function is a type of function that can be converted to a form that is processable by the SQL processing engine, the non-SQL function corresponds to at least one of a PL/SQL function, a SQL/PSM function, a Java function or a C function” as drafted, is a 
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. 
The claims recite an additional element of “wherein implementing the non-SQL function as an SQL macro to convert the non-SQL function to a form that is processable by the SQL processing engine is in response to determining that the non-SQL function is the type of function that can be converted to a form that is processable by the SQL processing engine.”  “Implementing” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.


The claims recite an additional element of “the non-SQL processing engine the SQL processing engine are separate and processing the non-SQL function using the non-SQL processing engine requires one or more remote procedure calls between the SQL processing engine and the non-SQL processing engine, and the replacement SQL function is processed using the SQL processing engine without transmitting a remote procedure call to the non-SQL processing engine.”  This limitation generally links the use of the judicial exception to a particular technological environment.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element generally links the use of the judicial exception to a particular technological environment.  Generally linking the use of the judicial exception to a particular technological environment cannot provide an inventive concept.
The claims are not patent eligible.

Claim 16 recites wherein the SQL query is received at the database server in response to a user interaction with a client device, and the database server is maintained within a cloud infrastructure system that is accessible by a user over a computer network.

The claim recites an additional element of “the database server is maintained within a cloud infrastructure system that is accessible by a user over a computer network.”  This limitation generally links the use of the judicial exception to a particular technological environment.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component and generally links the use of the judicial exception to a particular technological environment.  Neither mere instructions to apply an exception using a generic computer component nor generally links the use of the judicial exception to a particular technological environment can provide an inventive concept.
The claim is not patent eligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159